STOKER, Judge.
Defendant, Rocky Lee Goodwin, pleaded guilty to an amended charge of simple burglary of an inhabited dwelling, a violation of LSA-R.S. 14:62.2. He was sentenced to a term of six years in the custody of the Department of Corrections, one year to be served without benefit of probation, parole or suspension of sentence.
No assignment of errors was filed in the record nor was there a brief filed on defendant’s behalf. Therefore, this case is reviewable only for errors discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence. LSA-C.Cr.P. art. 920; State v. Jackson, 332 So.2d 211 (La.1976). We have fully reviewed the record for these errors and find none.
For the reasons assigned, the conviction and sentence are affirmed.
AFFIRMED.